Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20       PageID.2249     Page 1 of 21




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 13-cr-20358
                                                     Hon. Matthew F. Leitman
 v.

 SUBHA S. REDDY,

           Defendant.
 __________________________________________________________________/

                ORDER GRANTING DEFENDANT’S MOTION
               FOR COMPASSIONATE RELEASE (ECF No. 167)

       Defendant Subha S. Reddy is currently serving a 30-month sentence for

 convictions of health care fraud, conspiracy to violate the Anti-Kickback statute, and

 money laundering. (See Judgment, ECF No. 117, PageID.1746.) Reddy now moves

 for compassionate release from custody. (See Mot. for Compassionate Release, ECF

 No. 167.)

       Reddy is seventy-three years old and suffers from several serious medical

 conditions, including Type II diabetes, hypertension, and orthopedic problems that

 cause her severe pain. Moreover, Reddy’s age and health problems leave her

 especially vulnerable to the COVID-19 virus that has already caused the death of at

 least one prisoner at FMC Carswell, the facility where Reddy is now serving her

 sentence.     See         COVID-19    Cases,     Fed.     Bureau      of     Prisons,



                                           1
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20     PageID.2250    Page 2 of 21




 https://www.bop.gov/coronavirus (listing one confirmed coronavirus-related death

 at FMC Carswell).1 For all of these reasons, the Court concludes that compassionate

 release is warranted. Accordingly, the Court GRANTS Reddy’s motion.

                                          I

                                         A

       On July 13, 2015, Reddy pleaded guilty to three offenses: health care fraud,

 conspiracy to violate the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, and money

 laundering. (See Rule 11 Plea Agreement, ECF No. 95, PageID.1450–1451.)

 Reddy’s sentencing guidelines range called for a custodial sentence of 108–135

 months. (See id., PageID.1456.) The Government requested that the Court grant a

 downward departure from the guidelines range (based upon Reddy’s substantial

 assistance to the Government) and impose a sentence of 97 months. (See Gov’t

 Sentencing Memorandum, ECF No. 111, PageID.1625.)

       On January 9, 2018, the Court sentenced Reddy to serve 30 months in custody.

 (See 1/9/18 Sentencing Hr’g Tr. at 53:5–10, ECF No. 164, PageID.2034; Judgment,

 ECF No. 117, PageID.1747.) The Court’s decision to depart further below the

 guidelines range than recommended by the Government was based, in large part, on



 1
  See also Katie Shepherd, Coronavirus Kills Its First Female Federal Inmate Weeks
 After She Had an Emergency C-section, Wash. Post (Apr. 29, 2020, 6:29 AM),
 https://www.washingtonpost.com/nation/2020/04/29/pregnant-inmate-death-
 coronavirus/. The prisoner tested positive for the virus on April 4, 2020. See id.

                                         2
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20    PageID.2251   Page 3 of 21




 Reddy’s physical and mental health challenges. (See 1/9/18 Sentencing Hr’g Tr. at

 53:5–10, ECF No. 164, PageID.2034.) At the time of her sentencing, Reddy’s health

 impairments included:

          Type II diabetes;
          Hypertension;
          Spinal fracture;
          Chronic back pain;
          Osteoarthritis;
          Osteoporosis;
          Impaired memory and cognitive abilities;
          Depression; and
          Suicidal ideation.

 (See Reddy Sentencing Memorandum, ECF No. 110, PageID.1537–1543; Medical

 Records, ECF No. 110-2, PageID.1567–1623; 7/13/15 Plea Hr’g Tr. at 11:9–12:13,

 ECF No. 112, PageID.1647–1648.)

       Following Reddy’s sentencing, she continued to suffer from several serious

 medical conditions. (See Medical Records, ECF No. 149-1; see also Health

 Summary, ECF No. 149-1, PageID.1901–1904; Reply to Gov’t Resp. to Mot. to

 Resentence Def., ECF No. 155, PageID.1943–1946.) The Court twice extended

 Reddy’s report date due to those conditions. On January 23, 2018, the Court

 extended her report date until February 3, 2019, so that Reddy could have knee

 replacement surgery and then rehabilitate from the surgery. (See Order Delaying


                                        3
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20     PageID.2252    Page 4 of 21




 Date by which Def. Must Surrender to Begin Serving Sentence, ECF No. 118.) On

 January 18, 2019, the Court again extended Reddy’s report date until July 17, 2019,

 so that Reddy could complete her rehabilitation from a second knee replacement

 surgery. (See Second Order Delaying Date by which Def. Must Surrender to Begin

 Serving Sentence, ECF No. 137.)

       Before Reddy reported to prison to begin serving her sentence, she filed a

 motion requesting that the Court modify her sentence. (See Mot. to Modify Sentence,

 ECF No. 149.) The Court denied Reddy’s motion on the ground “that it lacks

 authority to modify the sentence.” (Order Denying Mot. to Modify Sentence, ECF

 No. 153, PageID.1929.) Reddy filed a motion for reconsideration (see Mot. for

 Reconsideration, ECF No. 155), and the Court denied that motion. (See Order

 Denying Mot. for Reconsideration, ECF No. 156.) On July 18, 2019, Reddy

 appealed the Court’s denial of her motions. (See Notice of Appeal, ECF No. 159.)

       On July 22, 2019, with her appeal pending in the United States Court of

 Appeals for the Sixth Circuit, Reddy reported to prison. (See Resp. to Mot. for

 Compassionate Release, ECF No. 171, PageID.2111.) Reddy is currently designated

 to FMC Carswell. (See id.) Reddy’s projected release date is September 6, 2021.

 (See id.) Reddy is currently seventy-three years old. (See Mot. for Compassionate

 Release, ECF No. 167, PageID.2076.)




                                         4
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20      PageID.2253    Page 5 of 21




                                          B

       On August 19, 2019, Reddy petitioned the Bureau of Prisons (the “BOP”) for

 compassionate release (the “Petition”). (See Petition, ECF No. 184-2.) Reddy

 submitted the petition herself. (See id.; Def.’s Reply, ECF No. 178, PageID.2174.)

 The Petition included a five-page letter from Reddy’s attorney detailing Reddy’s

 declining medical condition. (See Petition, ECF No. 184-2, PageID.2236–2240.)

 The Petition also included six medical reports from four of Reddy’s physicians

 describing her medical impairments, including her spinal fracture, osteoarthritis,

 depression, and narcotic dependency. (See id., PageID.2241–2246.)

       On September 4, 2019, the BOP denied the Petition in a one-page, three-

 paragraph memorandum (the “Memorandum”). (See Memorandum, ECF No. 178-

 4.) The Memorandum explained the denial as follows:

             Currently, you do not meet the criteria for a Reduction in
             Sentence based on Medical Circumstances – Debilitated
             Medical Condition. A review of your current medical
             summary reflects that you are not confined to a bed or
             chair more than 50% of waking hours and you are able to
             complete self-care activities independently, including
             feeding, bathing, and dressing. Also no cognitive deficits
             were noted during a medical review. After careful review
             of this information, consideration for Compassionate
             Release/RIS is denied. In compliance with Bureau of
             Prisons’ Program Statement 5050.50, you may appeal this
             denial through the Administrative Remedy Program.

 (Id., PageID.2201.) Reddy did not file an administrative appeal of the denial.




                                          5
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20        PageID.2254     Page 6 of 21




                                           C

       On March 30, 2020, Reddy, though counsel, filed the instant Motion for

 Compassionate Release in this Court. (See Mot. for Compassionate Release, ECF

 No. 167.) At that time, Reddy’s appeal of this Court’s denial of her motion for a

 modified sentence remained pending in the Sixth Circuit. (See Gov’t Resp., ECF No.

 171, PageID.2111, 2114–2115.)

       In her motion, Reddy highlights many of the same medical conditions that she

 identified in her Petition. (See Mot. for Compassionate Release, ECF No. 167,

 PageID.2073–2079.) Reddy also argues that “the coronavirus is spreading through

 the prison and jail populations” and that she “is at extreme risk” because of the virus

 due to her several serious health conditions. (Id., PageID.2078.) The Government

 opposes Reddy’s motion. (See, e.g., Gov’t Resp., ECF No. 171.)

                                           D

       At some point in April, 2020, while Reddy’s Motion for Compassionate

 Release was pending before the Court, the BOP considered Reddy “for home

 confinement pursuant to the Attorney General’s directives from March 26 and April

 3, 2020.” (Gov’t Resp. to the Court’s Order, ECF No. 184, PageID.2224–2225.)

 Those directives required the BOP to “identify the inmates most at risk from

 COVID-19” and “‘to consider the totality of circumstances for each individual

 inmate’ in deciding whether home confinement is appropriate.” (Gov’t Supp. Br.,



                                           6
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20        PageID.2255     Page 7 of 21




 ECF No. 177, PageID.2163–2164; quoting 3/26/20 Directive to BOP.)                 The

 directives also instructed the BOP “to consider ‘all at-risk inmates—not only those

 who were previously eligible’ for home confinement or compassionate release.” (Id.,

 PageID.2164; emphasis in original; quoting 4/3/20 Directive to BOP.) These

 directives “did not require inmates to have served a specific length of their sentences

 in order to be considered for home confinement.” (See Gov’t Resp. to the Court’s

 Order, ECF No. 184, PageID.2225.)

       On April 21, 2020, “BOP denied Reddy for home confinement, as she had not

 served 50 percent of her sentence.” (Id.) It turns out that, after the Attorney General

 issued its directives on March 26 and April 3, 2020, the BOP “changed its protocols

 and instead required inmates to have served at least 50 percent of their sentences in

 order to be eligible for home confinement.” (Id.)

       On April 22, 2020, the day after the BOP denied Reddy for home confinement,

 the BOP “issued new guidance” clarifying that inmates who “have 18 months or less

 remaining in their sentences and have served 25% or more of their sentence” may

 be granted home confinement. (Id.; quoting 4/22/20 Home Confinement BOP

 Memorandum, ECF No. 184-1, PageID.2231.)              Because Reddy qualifies for

 consideration for home confinement under this new guidance, on April 23, 2020, the

 BOP decided “that it will again consider Reddy for home confinement.” (Id.,

 PageID.2226.)



                                           7
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20     PageID.2256    Page 8 of 21




       To the Court’s knowledge, the BOP has not yet rendered a decision as to

 whether it will release Reddy to home confinement under the new guidance. In a

 report to the Court on May 4, 2020, the Government provided the following update

 from the BOP regarding its review of Reddy’s claim: “Inmates who have more

 serious medical conditions (considered to be Care Level 3 and Care Level 4) are

 being given priority. Ms. Reddy is Care Level 2. The Case Manager did not have a

 specific time frame for when she would be able to work on REDDY but guessed that

 it would be a week or more.”

                                         II

       Before turning to the merits of Reddy’s claim for compassionate release, the

 Court first addresses two procedural objections raised by the Government.

                                         A

       The Government argues that this Court lacks jurisdiction over Reddy’s motion

 because she has an appeal pending before the Sixth Circuit. (See Gov’t Resp.,

 PageID.2111, 2114–2115.) However, after the Government raised this argument,

 Reddy voluntarily dismissed that appeal. (See Order Dismissing Appeal, ECF No.

 183.) Accordingly, the Court does not lack jurisdiction on the basis that Reddy has

 an appeal pending.




                                         8
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20        PageID.2257     Page 9 of 21




                                           B

       The Government next argues that Reddy has not exhausted her administrative

 remedies as required by 18 U.S.C. § 3582(c)(1)(A). That statute provides that a

 defendant may move for compassionate release if either (1) “the defendant has fully

 exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion

 on the defendant’s behalf,” or (2) “30 days [have elapsed] from the receipt of such a

 request by the warden of the defendant’s facility.” § 3582(c)(1)(A). According to

 the Government, Reddy failed to exhaust her administrative remedies because she

 did not file an administrative appeal from the BOP’s denial of her Petition:

              Reddy states that she applied for compassionate release
              directly with BOP due to her ongoing medical problems
              after she reported to prison in July 2019, and that BOP
              denied this request in September 2019. Dkt. 167 at 9.
              Reddy has provided no documentation indicating that she
              exhausted her appeal rights before BOP that would
              warrant judicial review of that request. Regardless,
              Reddy’s request from 2019 is separate from her request in
              the instant motion, which is premised upon the health risks
              posed due to the COVID-19 pandemic. Reddy cannot now
              piggyback off a previous claim to BOP that predated the
              COVID-19 pandemic, particularly when Reddy’s claim in
              the instant motion hinges upon the risks created as a result
              of the pandemic.

 (Resp., ECF No. 171, PageID.2115–2116.)

       For two reasons, the Court will not decline to review Reddy’s motion on the

 ground that she failed to exhaust her remedies. First, under the unique circumstances

 of this case, the purposes of the exhaustion requirement have been satisfied even

                                           9
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20      PageID.2258   Page 10 of 21




  though Reddy did not administratively appeal the denial of the Petition. Reddy’s

  Petition presented the portion of her claim concerning her medical conditions. The

  Petition included lengthy and detailed letters from Reddy’s attorney and physicians

  detailing her declining medical condition. (See Petition, ECF No. 184-2,

  PageID.2236-2246.) The BOP rejected the Petition. (See Memorandum, ECF No.

  178-4.) While it is true, as the Government notes, that Reddy did not file an

  administrative appeal from that denial, the BOP nonetheless again considered

  whether to release Reddy to home confinement.            And the BOP’s second

  consideration took into account the COVID-19 pandemic.2 Thus, the BOP has had

  two opportunities to review and consider whether to release Reddy on home

  confinement, and it has twice declined to do so. Accordingly, the purpose behind

  the exhaustion requirement of § 3582(c)(1)(A) – providing notice to the BOP of a

  prisoner’s claim for release and giving the BOP more than one opportunity to review




  2
    As noted above, the second time the BOP considered Reddy for release, it declined
  to release her to home confinement because she had not yet served fifty percent of
  her sentence. The Government may suggest that that decision should not be
  considered in the context of exhaustion because the decision was not based on the
  merits of Reddy’s Petition. But the key point is that the BOP took a second
  opportunity – in April, 2020 – to consider whether Reddy was an appropriate
  candidate for release based upon, among other things, her health circumstances and
  the COVID-19 pandemic, and the BOP declined to grant release to home
  confinement based upon the fifty-percent-of-the-sentence condition that the BOP
  unilaterally set.

                                          10
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20          PageID.2259   Page 11 of 21




  the claim before the inmate brings a motion – has already been served by Reddy’s

  Petition and the BOP’s recent review of her claim.

        Second, for the reasons explained at length by United States District Judge

  Jed Rakoff, excusing strict exhaustion under § 3582(c)(1)(A) during the COVID-19

  pandemic is consistent with the congressional intent underlying the exhaustion

  requirement. See United States v. Haney, --- F. Supp. 3d ---, 2020 WL 1821988, at

  *3–4 (S.D.N.Y. Apr. 13, 2020) (explaining in detail how “Congressional intent not

  only permits judicial waiver of the 30-day exhaustion period, but also, in the current

  extreme circumstances, actually favors such waiver, allowing courts to deal with the

  [COVID-19] emergency before it is potentially too late”).3 The Haney approach has

  recently been explained by another Judge in this district:

                   [T]he court in United States v. Haney, No. 19-CR-541,
             2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (Rakoff, J.),
             found some flexibility in the exhaustion requirement by
             examining the statutory text. The court first noted that
             exhaustion requirements generally “serve[] the twin
             purposes of protecting administrative agency authority and
             promoting judicial efficiency.” Id. at *3 (quoting McCarthy
             v. Madigan, 503 U.S. 140, 145 (1992)). But because the

  3
     Numerous district courts, including in this district, have reached this same
  conclusion when reviewing compassionate release claims from prisoners who are at
  risk of severe consequences from contracting COVID-19. See United States v. Atwi,
  No. 18-20607, 2020 WL 1910152, at *3 (E.D. Mich. Apr. 20, 2020); United States
  v. Pinkerton, No. 15-30045-3, 2020 WL 2083968, at *3–5 (C.D. Ill. Apr. 30, 2020);
  United States v. Bess, No. 16-156, 2020 WL 1940809, at *7 (W.D.N.Y. Apr. 22,
  2020); United States v. Sanchez, No. 18-00140, 2020 WL 1933815, at *4–5 (D.
  Conn. Apr. 22, 2020); United States v. Guzman Soto, --- F. Supp. 3d ---, 2020 WL
  1905323, at *4–5 (D. Mass. Apr. 17, 2020).

                                           11
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20        PageID.2260        Page 12 of 21




              statute allows a prisoner to seek judicial review after 30 days
              even without an administrative determination, the first
              purpose is diminished in favor of a congressional preference
              “ ‘for the defendant to have the right to a meaningful and
              prompt judicial determination of whether he should be
              released.’ ” Ibid. (quoting United States v. Russo, No. 16-cr-
              441, 2020 WL 1862294 (S.D.N.Y. Apr. 3, 2020)). Judge
              Rakoff reasoned “that Congress cannot have intended the 30-
              day waiting period of § 3582(c)(1)(A) to rigidly apply in the
              highly unusual situation in which the nation finds itself
              today.” Ibid. And he derived from the statutory text “that
              Congressional intent not only permits judicial waiver of the
              30-day exhaustion period, but also, in the current extreme
              circumstances, actually favors such waiver, allowing courts
              to deal with the emergency before it is potentially too late.”
              Id. at *4.

                     That is a sensible reading of the statute, which has
              been adopted by another judge in this district. See United
              States v. Atwi, No. 18-20607, 2020 WL 1910152, at *3 (E.D.
              Mich. Apr. 20, 2020) (Michelson, J.). The BOP’s 30-day
              window to address a compassionate release petition
              represents but a few ticks on the administrative clock —
              evidence of Congress’s expectation of a quick turnaround
              before the courts get involved. “But 30 days when the statute
              was passed and 30 days in the world of COVID-19 are very
              different.” Ibid. “Congress likely did not contemplate that a
              once-in-a-lifetime pandemic would lead hundreds of federal
              prisoners to seek compassionate release all within a four-
              week window.” Ibid. The exhaustion requirement is
              waivable in appropriate circumstances.

  United States v. Flenory, No. 05-80955, 2020 WL 2124618, at *5 (E.D. Mich. May

  5, 2020) (Lawson, J.).4 Under the Haney approach, waiving strict adherence to the


  4
   Although Judge Lawson adopted Judge Rakoff’s reasoning in Haney that a district
  court “has the authority to waive the exhaustion requirement,” he ultimately decided
  “it is not appropriate to waive it in this instance” because the prisoner had “not made

                                            12
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20       PageID.2261     Page 13 of 21




  exhaustion requirement is appropriate when, among other things, requiring

  exhaustion would subject the prisoner to risk of “undue prejudice.” Id.

        Here, requiring strict exhaustion would subject Reddy to undue prejudice.

  Given Reddy’s combination of underlying illnesses, including diabetes and

  hypertension, she is at risk of suffering dire medical consequences if she contracts

  COVID-19. See United States v. Rodriguez, --- F. Supp. 3d ---, 2020 WL 1627331,

  at *7 (E.D. Pa. Apr. 1, 2020) (noting that a prisoner who suffered from both diabetes

  and hypertension faced a heightened risk of severe medical consequences and/or

  death if the prisoner contracted COVID-19).             Accordingly, under these

  circumstances, the Court may fairly review Reddy’s claim without requiring strict

  adherence to the exhaustion requirement of § 3582(c)(1)(A).5


  a convincing case that he would suffer ‘undue prejudice’ by waiting” for the BOP to
  act on his petition for compassionate release. Flenory, 2020 WL 2124618, at *5, 7.
  In Reddy’s case, however, she will suffer undue prejudice if the Court declines to
  review her case based on exhaustion grounds because Reddy’s serious medical
  conditions place her at risk for severe illness or death if she contracts COVID-19.
  5
    As described above, the BOP is currently reviewing Reddy for compassionate
  release under its most recent guidelines. The Court hoped that the BOP would
  complete its review and issue a decision before the Court ruled on this motion. To
  that end, the Court made several inquiries into the status of the BOP’s review of
  Reddy’s claim and urged the BOP to quickly determine whether she was eligible for
  release. In the Government’s most recent report to the Court, however, the BOP
  could not provide a specific time frame for when it would review Reddy for release,
  but “guessed that it would be a week or more.” This uncertainty and delay weighs
  in favor of the Court considering Reddy’s motion, because “under the present
  circumstances, each day a defendant must wait before presenting what could
  otherwise be a meritorious petition threatens [her] with a greater risk of infection
  and worse.” Haney, 2020 WL 1821988, at *4.

                                           13
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20        PageID.2262      Page 14 of 21




                                           III

        The Court now turns to the merits of Reddy’s claim for compassionate release.

                                            A

        Section 3582(c)(1)(A) describes when a court may grant a compassionate

  release as follows:

               [T]he court . . . may reduce the term of imprisonment (and
               may impose a term of probation or supervised release with
               or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the
               extent that they are applicable, if it finds that
               . . . extraordinary and compelling reasons warrant such a
               reduction . . . and that such a reduction is consistent with
               applicable policy statements issued by the Sentencing
               Commission.

  § 3582(c)(1)(A).

        The “applicable policy statements” mentioned in the statute are found in

  U.S.S.G. § 1B1.13. The comment to that section identifies the reasons for release

  that may rise to the level of “extraordinary and compelling”:

               1.       Extraordinary and Compelling Reasons.—
                        Provided the defendant meets the requirements of
                        subdivision (2), extraordinary and compelling
                        reasons exist under any of the circumstances set
                        forth below:

                        (A)    Medical Condition of the Defendant.—

                              (i)   The defendant is suffering from a
                                    terminal illness (i.e., a serious and
                                    advanced illness with an end of life

                                           14
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20      PageID.2263      Page 15 of 21




                                 trajectory). A specific prognosis of
                                 life expectancy (i.e., a probability of
                                 death within a specific time period) is
                                 not required. Examples include
                                 metastatic     solid-tumor     cancer,
                                 amyotrophic lateral sclerosis (ALS),
                                 end-stage organ disease, and
                                 advanced dementia.

                         (ii)    The defendant is—


                                (I)      suffering from a serious
                                         physical     or  medical
                                         condition,

                                (II)     suffering from a serious
                                         functional   or cognitive
                                         impairment, or

                                (III)    experiencing deteriorating
                                         physical or mental health
                                         because of the aging process,

                                that substantially diminishes the ability
                                of the defendant to provide self-care
                                within the environment of a
                                correctional facility and from which he
                                or she is not expected to recover.

                   (B)     Age of the Defendant.—The defendant (i) is
                           at least 65 years old; (ii) is experiencing a
                           serious deterioration in physical or mental
                           health because of the aging process; and
                           (iii) has served at least 10 years or 75
                           percent of his or her term of imprisonment,
                           whichever is less.




                                        15
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20       PageID.2264     Page 16 of 21




                     (C)     Family Circumstances.

                            (i)    The death or incapacitation of the
                                   caregiver of the defendant's minor
                                   child or minor children.

                            (ii)   The incapacitation of the defendant's
                                   spouse or registered partner when the
                                   defendant would be the only available
                                   caregiver for the spouse or registered
                                   partner.

                     (D)     Other Reasons.—As determined by the
                             Director of the Bureau of Prisons, there
                             exists in the defendant’s case an
                             extraordinary and compelling reason other
                             than, or in combination with, the reasons
                             described in subdivisions (A) through (C).6

        One district court has offered the following helpful explanation concerning

  how to apply the amended compassionate release statute in conjunction with the

  Sentencing Commission’s guidance:

             [P]ursuant to the statutory directive in 18 U.S.C.
             § 3582(c)(1)(A) and in conjunction with the Sentencing

  6
    A question has arisen as to whether a district court may apply the “catch all”
  category of “extraordinary and compelling reasons” in subdivision D of the
  comment. There is an argument that only the Director of the BOP may find
  “extraordinary and compelling reasons” under that subdivision because the
  subdivision references only the Director. However, this Court “follows the growing
  number of district courts” that have held that a district court may apply subdivision
  D of the comment and may “consider the vast variety of circumstances that may
  constitute extraordinary and compelling” reasons for compassionate release. United
  States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (quotation
  omitted) (explaining why, in light of the First Step Act and its amendment of 18
  U.S.C. § 3582(c), district courts may apply subdivision D and consider a variety of
  factors in making the “extraordinary and compelling reasons” determination).

                                           16
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20       PageID.2265       Page 17 of 21




             Commission guidance provided in U.S.S.G. § 1B1.13, the
             Court must consider three issues in evaluating [a federal
             prisoner’s] Compassionate Release application: (i) whether
             extraordinary and compelling reasons warrant a sentence
             reduction consistent with the Sentencing Commission’s
             policy statement, (ii) whether [the prisoner] is “a danger to
             the safety of any other person or to the community,” and (iii)
             whether the section 3553(a) factors “to the extent they are
             applicable,” weigh in favor of a sentence reduction. United
             States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
             25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
             Tenn. July 18, 2019]; United States v. Beck, 2019 WL
             2716505, at *7 (D.N.C. June 28, 2019); United States v.
             Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
             2019); [United States v.] McGraw, 2019 WL 2059488, at *3
             [S.D. Ind. May 9, 2019].

  United States v. Wong Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2 (E.D.N.Y.

  July 30, 2019).

                                           B

        Reddy’s constellation of severe and worsening medical impairments

  constitutes a “serious medical condition” that warrants compassionate release. As

  described in detail above, she is suffering from orthopedic conditions that cause her

  severe pain. And the combination of Reddy’s other conditions – including Type II

  diabetes and hypertension – substantially increases her risk of dire medical

  consequences and/or death if she contracts COVID-19. See Rodriguez, 2020 WL

  1627331, at *7 (noting that an inmate who suffered from both hypertension and

  diabetes faced increased serious risks from COVID-19). Moreover, Reddy “is

  unable to provide self-care within the environment of” FMC Carswell “because she

                                           17
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20         PageID.2266     Page 18 of 21




  is unable to practice effective social distancing and hygiene to minimize her risk of

  exposure.” United States v. Colvin, No. 19-179, 2020 WL 1613943, at *4 (D. Conn.

  Apr. 2, 2020). Under these circumstances, the combination of Reddy’s physical

  impairments, her illnesses, and her inability to provide self-care constitutes a serious

  medical condition, and that condition is an “extraordinary and compelling reason”

  for her release. See id. at *3–4 (finding that a prisoner had a serious medical

  condition warranting compassionate release where the prisoner suffered from

  illnesses like Reddy’s and could not provide self-care during the COVID-19

  pandemic); see also Zukerman, 2020 WL 1659880, at *5 (same); Rodriguez, 2020

  WL 1627331, at *7–11 (same).

                                             C

        The Court also finds that releasing Reddy would be consistent with the factors

  listed in 18 U.S.C. § 3553(a).

        The nature and circumstances of Reddy’s offense are undoubtedly serious,

  and that one factor could conceivably weigh against granting compassionate release.

  See § 3553(a)(1). But the Court finds that releasing Reddy to home confinement at

  this point and under these circumstances would be consistent with the other

  § 3553(a) factors, and the Court concludes that those factors outweigh the

  seriousness-of-offense factor.




                                            18
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20        PageID.2267     Page 19 of 21




        Reddy’s most relevant personal characteristic is her poor health and

  vulnerability to COVID-19, and that weighs heavily in favor of release. See id.

        Likewise, the goal of imposing sufficient punishment would be satisfied by

  releasing Reddy to home confinement now. See § 3553(a)(2)(A). She has served

  nearly a year in prison while battling her serious health problems and experiencing

  significant pain. That has undoubtedly been meaningful punishment for her crimes.

  Moreover, she will suffer additional restrictions on her liberty through home

  confinement. Her unusually difficult incarceration and the continued restrictions on

  her freedom of movement, together, satisfy the goal of imposing sufficient

  punishment.

        In addition, releasing Reddy under these unusual circumstances – her poor

  health and the COVID-19 pandemic – will not undermine the goal of general

  deterrence. See § 3553(a)(2)(B).

        Next, releasing Reddy to home confinement will not subject the public to any

  risk; in Reddy’s current state, she is a threat to nobody. See § 3553(a)(2)(C).

        Furthermore, the most effective way to deliver medical care to Reddy is

  through her own network of private physicians who are intimately familiar with her

  conditions and history and thus in the best position to provide the best care in the

  most efficient manner. See § 3553(a)(2)(D).




                                           19
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20       PageID.2268    Page 20 of 21




        Finally, Reddy’s release will not produce an unwarranted sentencing disparity

  because it accounts for her unique medical circumstances. See § 3553(a)(6).

                                           IV

        Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

  that Reddy’s Motion for Compassionate Release (ECF No. 167) is GRANTED.

        The custodial portion of Reddy’s sentence is reduced to time served plus 14

  days (to allow for quarantine prior to release from FMC Carswell). Following the

  completion of her custodial sentence, Reddy shall begin serving the two-year term

  of supervised release that the Court imposed in Reddy’s Judgment. (See Judgment,

  ECF No. 117, PageID.1748.) The Court adds as a condition of that supervised

  release that Reddy shall be subject to home confinement and shall not leave her

  residence other than for medical appointments and appointments with counsel. The

  Court will not order Reddy to wear a GPS tether at this time due to the COVID-19

  pandemic (and the Court’s reluctance to subject the Court’s probation officers to any

  risks associated with applying Reddy’s tether), but the Court will hold a telephonic

  status conference with counsel in sixty days to discuss whether to require Reddy to

  wear a tether at that time. In all other respects, Reddy’s original sentence remains

  unchanged.

         IT IS SO ORDERED.
                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
  Dated: May 11, 2020                    UNITED STATES DISTRICT JUDGE

                                           20
Case 2:13-cr-20358-MFL-LJM ECF No. 185 filed 05/11/20    PageID.2269    Page 21 of 21




         I hereby certify that a copy of the foregoing document was served upon the
  parties and/or counsel of record on May 11, 2020, by electronic means and/or
  ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                         21
